Title: To James Madison from John Brown, 9 April 1788
From: Brown, John
To: Madison, James


Dear Sir
New York April 9th. 1788
I herewith inclose you two Letters which were this Morning brought for you to our Lodgings—also the News Papers of this day which contain all intelligence in circulation here worthy your Notice. The French Packett arrived a day or two ago (being the first since you left us). I hear it has brought some public Dispatches but am not yet inform’d of their Contents. Nine States have not appeard in the floor of Congress since you left N. York which has prevented any further Consideration of the Kentucky Address. No Report has been made as yet upon the remonstrance of Virginia relative to Illinois Accounts—indeed scarce any thing has been done. For ten days past we have not made a Congress being reduced to six States.
We have had the pleasure to be inform’d of Your Election for the ensuing Convention—from the returns which I have seen my hopes are somewhat revived—should the Back Country be in favor success I think is certain.
